UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2069


GILBERT BENSON,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 2, 2021                                Decided: December 28, 2021


Before GREGORY, Chief Judge, and HARRIS and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Adam Berman, Baltimore, Maryland, for Petitioner. Brian Boynton, Acting
Assistant Attorney General, Cindy S. Ferrier, Assistant Director, Marie V. Robinson,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gilbert Benson, a native and citizen of Ghana, petitions for review of the order of

the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration

judge’s denial of his motion to reopen. We review the denial of a motion to reopen for

abuse of discretion. 8 C.F.R. § 1003.23(b)(3) (2021); INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Lawrence v. Lynch, 826 F.3d 198, 203 (4th Cir. 2016). The “denial of a motion

to reopen is reviewed with extreme deference, given that motions to reopen are disfavored

because every delay works to the advantage of the deportable alien who wishes merely to

remain in the United States.” Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(internal quotation marks omitted). We will reverse a denial of a motion to reopen only if

it is “arbitrary, capricious, or contrary to law.” Lawrence, 826 F.3d at 203 (internal

quotation marks omitted).

       We conclude that the Board did not abuse its discretion in finding that Benson did

not substantially comply with the procedural requirements under In re Lozada, 19 I. & N.

Dec. 637 (B.I.A. 1988). We further conclude that the Board did not abuse its discretion in

finding that Benson failed to show prima facie eligibility for cancellation of removal.

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2